 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of August 6, 2019
(the “Effective Date”), by and between Quantum Materials Corporation, a Nevada
corporation (the “Buyer”), and Capstan Platform, Inc., a Delaware corporation
(the “Seller”). Each of the parties to this Agreement will be referred to
individually as a “Party” or jointly as the “Parties.”

 

RECITALS

 

WHEREAS, the Seller is engaged in the business of creating, implementing,
improving and maintaining an “Enterprise Trust Management” solution using
blockchain technologies to seamlessly and directly layer trust, security and
immutability into files, folders and workflows through the everyday tools
designed for the knowledge worker (the “Business”).

 

WHEREAS, the Seller wishes to sell to the Buyer, and the Buyer wishes to
purchase from the Seller, certain assets of the Seller.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
Parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

 

I.

PURCHASE AND SALE

 

Section 1.1 Purchase and Sale of the Assets. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Seller shall assign, convey,
deliver, sell and transfer to the Buyer all of the Seller’s right, title and
interest, direct or indirect, in and to all assets, properties and rights listed
on Schedule 1.1 hereto (collectively, the “Purchased Assets”), and the Buyer
shall acquire and purchase the Purchased Assets from the Seller. The Buyer is
not purchasing any assets of the Seller other than the Purchased Assets or
assuming any of the post-closing liabilities.

 

Section 1.2 Excluded Liabilities. The Buyer shall and does not assume or agree
to discharge, pay, perform or satisfy (and the Seller shall discharge, pay,
perform, satisfy when due and otherwise retain without recourse to the Buyer)
any and all liabilities or obligations of the Seller whatsoever, whether direct
or indirect, known or unknown, absolute or contingent, matured or unmatured, and
currently existing or hereinafter arising, including, without limitation,
pre-closing tax liabilities (the “Excluded Liabilities”). Without limiting the
generality of the foregoing the Buyer is assuming no obligation for, and shall
have no responsibility with respect to, (a) any liability for any litigation
matter or other third party claim to the extent arising from the Purchased
Assets or the conduct of the Seller or its business, regardless of whether such
matter is disclosed herein, in any Ancillary Agreement (as defined below) or on
any Schedule hereto; (b) any liability for any claims by or relating to
employees or former employees of the Seller concerning acts or omissions of the
Seller or otherwise, whether such acts or omissions occurred prior to, on or
after the Effective Date; (c) any liabilities of the Seller for any income or
other tax obligations or for any compensation or obligation under any employee
benefit or incentive plan for the Seller’s employees or former employees or
both; (d) any liability under any employment severance retention or termination
agreement with any employee of the Seller; and (e) any liabilities under any Law
(as defined below) regarding the protection of the environment, the protection
of human health or safety from the effects of contamination, hazardous materials
or pollution or the arrangement for transport or disposal, clean-up, disposal,
distribution, existence, generation, handling, management, manufacture,
presence, processing, production, reclamation, recycling, release, remediation,
reporting, reuse, storage, transport, treatment or use of hazardous materials.

 

Section 1.3 Consideration. In full consideration for the Purchased Assets, the
Buyer shall pay to the Seller an aggregate amount of $650,000, payable to the
Seller by the issuance of the shares (the “Shares”) of common stock, par value
$0.001 per share, of the Company (the “Common Stock”) described in Section
1.4(a)(ii)(C) and Section 1.4(b) below.

 

 Page 1 of 11 

 



 

Section 1.4 Closing and Payments.

 

(a) Closing. The sale and purchase of the Purchased Assets shall take place at a
closing (the “Closing”) to be held at 10:00 a.m., Central time on the Effective
Date, or at such other place or at such other time or on such other date (the
“Closing Date”) as the Seller and the Buyer mutually may agree in writing. At
the Closing:

 

(i) the Seller shall deliver to the Buyer the following:

 

  (A) a bill of sale in the form attached hereto as Exhibit A (the “Bill of
Sale,” and together will all other agreements, certificates and documents, the
“Ancillary Agreements”) duly executed by the Seller; and         (B) possession
of the Purchased Assets; and

 

(ii) the Buyer shall deliver to the Seller a certificate representing the a
portion of the Shares determined by dividing $325,000 by the average of the
per-share closing price of the Common Stock for the five (5) trading days
immediately preceding the Closing Date, as reported on Yahoo! Finance or such
other data source as the Buyer and the Seller may mutually agree.

 

(b) Additional Payment of Purchase Price. On the sixty (60) day anniversary date
of the Closing Date (the “Second Payment Date”), the Buyer shall deliver to the
Seller a certificate representing the a portion of the Shares determined by
dividing $325,000 by the average of the per-share closing price of the Common
Stock for the five (5) trading days immediately preceding the Second Payment
Date, as reported on Yahoo! Finance or such other data source as the Buyer and
the Seller may mutually agree

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller hereby represents and warrants to the Buyer on the date of the
Closing as follows:

 

Section 2.1 Organization and Qualification. The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full power and authority to own, lease and operate the
Purchased Assets and to carry on the Business. The Seller is duly qualified or
licensed as a foreign corporation to do business, and is in good standing, in
each jurisdiction where the ownership or operation of the Purchased Assets or
the nature of the Business makes such qualification or licensing necessary.

 

Section 2.2 Authority. The Seller has full power and authority to execute and
deliver this Agreement and each of the Ancillary Agreements to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Seller of
this Agreement and each of the Ancillary Agreements and the consummation by the
Seller of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action on the part of the Seller.
This Agreement has been, and upon their execution each of the Ancillary
Agreements to which the Seller will be a party will have been, duly executed and
delivered by the Seller. This Agreement constitutes, and upon their execution
each of the Ancillary Agreements will constitute, the legal, valid and binding
obligations of the Seller, enforceable against the Seller in accordance with
their respective terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws (as defined
below) affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at Law).

 

 Page 2 of 11 

 

 

Section 2.3 No Conflict; Required Filings and Consents. The execution, delivery
and performance by the Seller of this Agreement and the Ancillary Agreements,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the charter or other organizational documents of
the Seller; (b) conflict with or result in a violation or breach of any
provision of any federal, state or local statute, law, regulation, order,
injunction or decree (“Law”) applicable to the Seller, the Business or the
Purchased Assets; (c) require the consent, notice or other action by any Person
(as defined below) under, conflict with, result in a violation or breach of,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, cancel, modify or terminate any
commitments, contracts, deeds, indentures, instruments, joint ventures, leases,
licenses, mortgages, notes, undertakings and all other agreements, commitments
and legally binding arrangements, whether written or oral, to which the Seller
is a party or by which the Seller or the Business is bound or to which any of
the Purchased Assets are subject; (d) require the consent, notice or other
action by any Person under, conflict with, result in a violation or breach of,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, cancel, modify or terminate any
approvals, authorizations, certificates, franchises, licenses, permits,
registrations, variances and similar rights (a “Permit”) obtained, or required
to be obtained, from any federal, state or local governmental authority or any
agency or instrumentality thereof (a “Governmental Authority”) to which the
Seller is a party or by which the Seller or the Business is bound or to which
any of the Purchased Assets are subject; (e) allow the imposition of any fees or
penalties or require the offering or making of any payment to a third party on
the part of the Seller or the Business; or (f) result in the creation or
imposition of any Encumbrance (as defined below) on the Purchased Assets. No
approval, consent, declaration, governmental order, Permit or filing with, or
notice to, any Governmental Authority is required by or with respect to the
Seller in connection with the execution and delivery of this Agreement or any of
the Ancillary Agreements and the consummation of the transactions contemplated
hereby and thereby.

 

Section 2.4 Title to Assets. The Seller has good and valid title to all of the
Purchased Assets, free and clear of any charge, claim, condition, encumbrance,
lien, limitation, mortgage, security interest or other restriction of any kind
(collectively, “Encumbrances”). Pursuant to this Agreement and the Ancillary
Agreements, the Buyer will acquire good and valid title to all of the Purchased
Assets, free and clear of any Encumbrance.

 

Section 2.5 Litigation. There is no action, arbitration, claim, inquiry,
investigation, suit or other proceeding by or before any administrative,
arbitral, governmental, judicial or regulatory body (an “Action”) pending or
threatened (a) in connection with the Business or the Purchased Assets or the
Seller’s ownership or operation thereof; (b) to restrain or prevent the
consummation of the transactions contemplated hereby; or (c) that might affect
the right of the Buyer to own and use the Purchased Assets, nor is there any
basis for any of the foregoing. There is no outstanding award, decree,
determination, injunction, judgment, order or writ of, or pending or, to the
knowledge of the Seller, threatened investigation by, any Governmental Authority
relating to the Business, the Purchased Assets, the Seller’s ownership or
operation thereof or the transactions contemplated by this Agreement or the
Ancillary Agreements. There is no Action by the Seller pending, or which the
Seller has commenced preparations to initiate, against any other Person in
connection with the Business or the Purchased Assets.

 

Section 2.6 Brokers. No broker, finder or agent will have any claim against the
Buyer for any fees or commissions in connection with the transactions
contemplated by this Agreement based on arrangements made by or on behalf of the
Seller.

 

 Page 3 of 11 

 

 

Section 2.7 Intellectual Property. The Seller does not own, license or use any
copyrights, patents, service marks or trademarks, and the possession of any
copyright, patent, service mark or trademark is not required or necessary to
conduct the Business in the manner in which it has been conducted. The Seller
has taken all reasonable steps to protect its rights in the intellectual
property rights constituting all or any portion of the Purchased Assets,
including all trade secrets (collectively, the “Business Intellectual
Property”). The Seller owns all right, title and interest in and to, or
possesses valid licenses or other rights to use, all Business Intellectual
Property. The Seller is not party to any agreement or arrangement that in any
way limits or restricts any Business Intellectual Property. The conduct by the
Seller of the Business, including but not limited to the creation and use of the
Purchased Assets, to the best of Seller’s knowledge, has not infringed upon,
misappropriated or otherwise violated any intellectual property of any third
party, and the Seller has not received any notice or claim with respect to any
such infringement, misappropriation or violation, nor is there any basis for any
allegation thereof. To the Seller’s knowledge, no third party is
misappropriating, infringing or violating any intellectual property rights
constituting all or any portion of the Business Intellectual Property. The
Seller has not granted any license with respect to any Business Intellectual
Property. No loss or expiration of any of the Business Intellectual Property is
pending or reasonably foreseeable.

 

Section 2.8 Product Liability. There is no basis for any product liability,
warranty or other claims by any third party arising from the operation of the
Business or the ownership of the Purchased Assets during the all periods through
and including the Closing Date.

 

Section 2.9 Compliance. The Seller has complied and is currently in compliance
with all applicable Laws and Permits and is not aware of any current violations,
or past violations that have not been cured, of any such Laws or Permits. The
Seller has not received any notice with respect to the cancellation, suspension
or termination of any of such Permits or the assessment of any fines or
penalties relating thereto, and to the knowledge of the Company, no
cancellation, suspension or termination of any of such Permits or the assessment
of any fines or penalties relating thereto is threatened or imminent.

 

Section 2.10 Solvency. The Seller is not now insolvent and will not be rendered
insolvent by any of the transactions contemplated by this Agreement. As used
herein, “insolvent” means that the sum of the debts and other probable
liabilities of the Seller exceeds the present fair saleable value of the
Seller’s assets. Immediately after giving effect to the consummation of the
transactions contemplated by this Agreement: the Seller (a) will be able to pay
its liabilities as they become due in the usual course of its business; (b) will
not have unreasonably small capital with which to conduct its present or
proposed business; (c) will have assets (calculated at fair market value) that
exceed its liabilities; and (d) taking into account all pending and threatened
litigation, final judgments against the Seller in actions for money damages are
not reasonably anticipated to be rendered at a time when, or in amounts such
that, the Seller will be unable to satisfy any such judgments promptly in
accordance with their terms (taking into account the maximum probable amount of
such judgments in any such actions and the earliest reasonable time at which
such judgments might be rendered) as well as all other obligations of the
Seller. The cash available to the Seller after taking into account all other
anticipated uses of the cash, will be sufficient to pay all such debts and
judgments promptly in accordance with their terms.

 

Section 2.11 Disclosure. None of the representations or warranties of the Seller
contained in this Agreement or any of the agreements, certificates, documents or
other instruments contemplated by this Agreement, or any related exhibit or
schedule hereto or thereto, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements herein or
therein not misleading.

 

Section 2.12 Purchase for Own Account. The Shares will be acquired for the
Seller’s own account, not as a nominee or agent, and not with a view to or in
connection with the sale or distribution of any part thereof.

 

 Page 4 of 11 

 

 

Section 2.13 Exempt from Registration; Restricted Securities. The Seller
understands that the Shares have not been registered under the Securities Act of
1933, as amended (the “Act”), the securities laws of any state thereof, or the
securities laws of any other jurisdiction, nor is such registration
contemplated. The Seller understands that the Shares will not be registered
under the Act on the ground that the sale provided for in this Agreement is
exempt from registration under the Act, and that the reliance of the Buyer on
such exemption is predicated in part on the Seller’s representations set forth
in this Agreement. The Seller understands that the Shares being issued hereunder
are restricted securities within the meaning of Rule 144 under the Act; that the
Shares are not registered and must be held indefinitely unless they are
subsequently registered or an exemption from such registration is available.

 

Section 2.14 Restrictive Legends. It is understood that each certificate or
other instrument, or any notation in the books and records of the Buyer,
representing the Shares and any other securities issued in respect of any of the
foregoing upon any stock split, stock dividend, recapitalization, merger, or
similar event shall be stamped or otherwise imprinted with a legend
substantially in the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATES.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON T R A N S F E R A B I L I T Y A
N D R E S A L E A N D M AY N O T B E TRANSFERRED OR RESOLD EXCEPT AS PERMITTED
UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 

Section 2.15 No Transfer. The Shares to be acquired hereunder are being acquired
by the Seller for the Seller’s own account, not as a nominee or agent, for
investment purposes only and not with a view to resale or distribution. The
Seller has not entered into any agreement, arrangement, contract or undertaking
with any Person to pledge, sell or transfer to such Person the Shares or
otherwise grant to any Person any participation rights in the Shares (including
rights to receive proceeds from distributions made by or on behalf of the
Buyer), and the Seller has no present plans or intentions to enter into any such
agreement, arrangement, contract or undertaking.

 

Section 2.16 Status. The Seller is an “accredited investor,” as defined in
Regulation D under the Act. The Seller has such knowledge and experience in
financial and business matters that the Seller is capable of evaluating the
merits and risks of an investment in the Shares. The Seller is able to bear the
economic risk of this investment. The Seller has had the opportunity to consult
with the Seller’s own attorney, accountant and/or purchaser representative
regarding this investment in the Shares and their suitability for purchase by
the Seller, and to the extent necessary, the Seller has retained, at the
Seller’s own expense, and relied upon, appropriate professional advice regarding
the investment, legal and tax merits, risks and consequences of this Agreement
and the other agreements, certificates, documents and instruments contemplated
hereby and of purchasing and owning the Shares.

 

Section 2.17 Transferability. The Seller is aware that there currently is no
market for the Shares, that no such market may ever develop and that it may not
be possible to liquidate the Shares and the Buyer must bear the economic risks
of the investment in the Shares for an indefinite period of time.

 

 Page 5 of 11 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

 

The Buyer hereby represents and warrants to the Seller as follows:

 

Section 3.1 Organization and Qualification. The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has full power and authority to own, lease and operate its assets and
to carry on its business. The Buyer is duly qualified or licensed as a foreign
corporation to do business, and is in good standing, in each jurisdiction where
the ownership or operation of its assets or the nature of its business makes
such qualification or licensing necessary.

 

Section 3.2 Authority. The Buyer has full power and authority to execute and
deliver this Agreement and each of the Ancillary Agreements to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Buyer of this
Agreement and each of the Ancillary Agreements and the consummation by the Buyer
of the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of the Buyer. This
Agreement has been, and upon their execution each of the Ancillary Agreements to
which the Buyer will be a party will have been, duly executed and delivered by
the Buyer. This Agreement constitutes, and upon their execution each of the
Ancillary Agreements will constitute, the legal, valid and binding obligations
of the Buyer, enforceable against the Buyer in accordance with their respective
terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws (as defined below)
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at Law).

 

Section 3.3 Shares. The Shares will have been duly authorized and, when issued
paid in full in accordance with the terms set out herein, will be duly issued,
fully paid and nonassessable obligations of the Company.

 

Section 3.4 Brokers. No broker, finder or agent will have any claim against the
Seller for any fees or commissions in connection with the transactions
contemplated by this Agreement based on arrangements made by or on behalf of the
Buyer.

 

ARTICLE IV
COVENANTS

 

Section 4.1 Deliveries. On the Closing Date, the Seller will deliver or cause to
be delivered to the Buyer all original (and any and all copies of) agreements,
documents, and books and records and all computer disks, records or tapes or any
other storage medium on which agreements, documents, books and records, files
and other information relating to the Purchased Assets are stored, in each case,
that are in the possession or under the control of the Seller. Following the
Closing Date, the Seller shall not retain in its possession or under its
control, in any form, any agreements, documents, or books and records, or any
computer disks, records or tapes or any other storage medium that contains
copies of any agreements, documents, books and records, files and other
information relating to the Purchased Assets, including any of the foregoing
that is stored on any server or other storage media maintained by a Person on
behalf of the Seller (including any “cloud” storage platform). If,
notwithstanding the foregoing, the Seller discovers following the Closing Date
that it is in possession of or has under its control any agreements, documents,
or books and records or any computer disks, records or tapes or any other
storage medium on which any agreements, documents, books and records, files and
other information relating to the Purchased Assets are stored, the Seller shall
(x) deliver to the Buyer any such information which may not have been previously
delivered pursuant to the first sentence of this Section 4.1 and (y) thereafter
permanently delete and erase all such information (including all copies thereof)
in its possession or under its control as soon as reasonably practicable.

 

 Page 6 of 11 

 

 

Section 4.2 Confidentiality. From and after the Closing, the Seller shall, and
shall cause its Affiliates to, hold, and shall use its reasonable best efforts
to cause its representatives to hold, in confidence any and all information,
whether written or oral, concerning the Buyer, the Purchased Assets, this
Agreement and the transactions contemplated hereby, except to the extent that
the Seller can show that such information (a) is generally available to and
known by the public through no fault of the Seller, any of its Affiliates or
their respective representatives; or (b) is lawfully acquired by the Seller from
and after the Closing from sources which are not prohibited from disclosing such
information by a contractual, fiduciary or legal obligation. If the Seller or
any of its Affiliates or their respective representatives are compelled to
disclose any information by judicial or administrative process or by other
requirements of Law, the Seller shall promptly notify the Buyer in writing and
shall disclose only that portion of such information which the Seller is advised
by its counsel in writing is legally required to be disclosed, provided that the
Seller shall use reasonable best efforts to obtain an appropriate protective
order or other reasonable assurance that confidential treatment will be accorded
such information.

 

Section 4.3 Further Assurances. From time to time after the Closing Date, the
Seller shall execute and deliver to the Buyer such instruments of assignment,
assurance, consent, conveyance, power of attorney, sale, transfer and other such
instruments as may be reasonably requested by the Buyer in order to vest in the
Buyer all right, title, and interest in and to the Purchased Assets. The Buyer
and the Seller shall each provide the other with such assistance as reasonably
may be requested by the other in connection with the transfer and transition of
the Purchased Assets and the preparation of any tax return, an audit or
examination of any such return by any taxing authority or any judicial or
administrative proceeding relating to liability for taxes and shall each retain
and provide the other with any records or other information which may be
relevant to such audit, examination, proceeding or return.

 

Section 4.4 Consents and Filings. The Seller shall use all commercially
reasonable efforts to take, or cause to be taken, all appropriate action to do,
or cause to be done, all things necessary, proper or advisable under applicable
Law or otherwise to consummate and make effective the transactions contemplated
by this Agreement and the Ancillary Agreements as promptly as practicable,
including to (a) obtain from Governmental Authorities and other Persons all
approvals, authorizations, consents, orders and qualifications as are necessary
for the consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements, (b) promptly make all necessary filings, and thereafter
make any other required submissions, with respect to this Agreement required
under any applicable Law and (c) have lifted, overturned, reversed or vacated
any decree, injunction, judgement, order, ruling or other action (whether
temporary, preliminary or permanent) that is then in effect and that conditions,
enjoins, makes illegal, restrains or otherwise prohibits or restricts the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements. In furtherance and not in limitation of the foregoing, the
Seller shall permit the Buyer reasonably to participate in the defense and
settlement of any Action relating to this Agreement or the transactions
contemplated hereby, and the Seller shall not settle or compromise any such
Action without the Buyer’s written consent. Notwithstanding anything herein to
the contrary, the Buyer shall not be required by this Section to take or agree
to undertake any action, including entering into any consent decree, hold
separate order or other arrangement, that would (i) require the divestiture of
any assets of the Buyer or any of its Affiliates or any portion of the Purchased
Assets or (ii) limit the Buyer’s freedom of action with respect to, or its
ability to consolidate and control, the Purchased Assets or any of the Buyer’s
or its Affiliates’ other assets or businesses.

 

 Page 7 of 11 

 

 

ARTICLE V

INDEMNIFICATION

 

Section 5.1 Survival of Representations and Warranties. The representations and
warranties of the Seller and the Buyer contained in this Agreement and any
schedule, certificate or other document delivered pursuant hereto or in
connection with the transactions contemplated hereby shall be continuing and
survive the Closing until the end of applicable statute of limitations,
provided, however, that Section 2.1 (relating to organization and existence),
Section 2.2 (relating to authority), Section 2.4 (relating to the Purchased
Assets) and Sections 2.6 (relating to broker’s fees), and any representation in
the case of fraud, intentional breach or intentional misrepresentation, shall
each survive indefinitely.

 

Section 5.2 Indemnification. The Seller shall save, defend, indemnify and hold
harmless the Buyer and its Affiliates and the respective representatives,
successors and assigns of each of the foregoing from and against any and all
awards, claims, costs, damages, deficiencies, diminution of value, expenses,
liabilities, losses, interest, judgments and penalties (including attorneys’
fees, costs and other out-of- pocket expenses incurred in investigating,
preparing or defending the foregoing) (hereinafter collectively, “Losses”),
asserted against, incurred, sustained or suffered by any of the foregoing as a
result of, arising out of or relating to:

 

  (a) any breach of any representation or warranty made by the Seller contained
in this Agreement or any Ancillary Agreement or any appendix, attachment,
certificate, exhibit, schedule or other document delivered pursuant hereto or
thereto or in connection with the transactions contemplated hereby or thereby;  
      (b) any breach of any covenant or agreement by the Seller contained in
this Agreement or any Ancillary Agreement;         (c) any of the Excluded
Liabilities;         (d) any and all taxes (including any interest, additions
and penalties with respect thereto) imposed on the Buyer in connection with the
Business or the Purchased Assets, or for which the Buyer is liable, with respect
to all periods ending on or before the Closing Date, or a pro rata portion
(based on an interim closing of the books) of any such taxes for any period that
ends after but includes the Closing Date, and any costs or expenses with respect
to tax indemnification arising hereunder; and         (e) the Seller’s failure
to comply with the terms and conditions of any bulk sales or bulk transfer or
similar laws of any jurisdiction that may be applicable to the sale or transfer
of any or all of the Purchased Assets to the Buyer.

 

Section 5.3 Procedures. Payment of amounts due under this indemnity shall be
made promptly upon demand by the Buyer as and when incurred by wire transfer of
immediately available funds to an account designated in writing by the Buyer.

 

Section 5.4 Remedies Not Affected by Investigation, Disclosure or Knowledge. The
Buyer hereby expressly reserves the right to seek indemnity or other remedy for
any Losses arising out of or relating to any breach of any agreement, covenant,
promise, representation or warranty contained herein, notwithstanding any
investigation by, disclosure to, knowledge or imputed knowledge of the Buyer or
any of its representatives in respect of any fact or circumstances that reveals
the occurrence of any such breach, whether before or after the execution and
delivery hereof. In furtherance of the foregoing, the Seller agrees that as
knowledge or lack of reliance shall not be a defense in law or equity to any
claim of breach of any agreement, covenant, promise, representation or warranty
by the Seller herein, the Seller shall not in any proceeding concerning a breach
or alleged breach of any agreement, covenant, promise, representation or
warranty herein, or any indemnity thereof, seek information concerning knowledge
or reliance of the Buyer or any of its Representatives, through deposition,
discovery or otherwise or seek to introduce evidence or argument in any
proceeding regarding the knowledge or lack of reliance of the Buyer or any of
its Representatives prior to the Closing on or with respect to any such
representations, warranties or covenants.

 

 Page 8 of 11 

 

 

Section 5.5 Prompt Payment. Payment of amounts due under this indemnity shall be
made promptly upon the Buyer’s demand as and when incurred by wire transfer of
immediately available funds to an account designated in writing by the Buyer to
the Seller.

 

ARTICLE VI

GENERAL PROVISIONS

 

Section 6.1 Successors and Assignment. This Agreement may not be assigned by
either Party without the other Party’s prior written consent.

 

Section 6.2 Amendments. This Agreement may not be altered, amended or modified
except by a written instrument executed by all Parties hereto.

 

Section 6.3 Notices. Any notices to be given hereunder by any Party to the other
may be effected either by personal delivery in writing, by mail, registered or
certified, postage prepaid with return receipt requested, by facsimile or by
e-mail. Notices delivered personally shall be deemed communicated as of actual
receipt; mailed notices shall be deemed communicated as of three (3) days after
mailing; facsimile and e-mail notices shall be deemed communicated one (1)
business day after transmission, receipt confirmed. Notices shall be addressed
to the Parties at the addresses listed on the signature page to this Agreement.
Each Party may change its address or other information by written notice in
accordance with this Section.

 

Section 6.4 Governing Law. This Agreement and any dispute arising from the
performance or breach hereof shall be governed by and construed and enforced in
accordance with the laws of the State of Texas without reference to conflicts of
laws principles.

 

Section 6.5 Enforcement of This Agreement. Any failure by a Party to take
immediate action with respect to a breach of any provision of this Agreement
does not waive such Party’s right to act with respect to such breach or any
other breach. Any action or inaction by a Party in response to any breach of
this Agreement does not limit such Party’s rights with respect to actions it may
take in response to any other similar or different type of breach.

 

Section 6.6 Severability. If any portion of this Agreement is found to be
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement shall remain in full force and effect. Further, any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

 

Section 6.7 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the matters set forth herein, and supersedes
any prior agreement between the Parties with respect to the subject matter of
this Agreement. No Party has made any agreements, covenants, promises,
representations or warranties relating to the subject matter of this Agreement
except as otherwise set forth herein, and any prior agreements or understandings
not specifically set forth herein shall be of no force or effect.

 

Section 6.8 Headings. Headings in this Agreement are for reference only and do
not limit the scope or extent of such section.

 

Section 6.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

 Page 9 of 11 

 

 

Section 6.10 Fees and Expenses. Except as otherwise provided herein, all fees
and expenses incurred in connection with or related to this Agreement and the
Ancillary Agreements and the transactions contemplated hereby and thereby shall
be paid by the party incurring such fees or expenses, whether or not such
transactions are consummated.

 

Section 6.11 Third-Party Beneficiaries. Except as provided in Article V, nothing
in this Agreement shall confer upon any Person other than the Parties and their
respective successors and permitted assigns any right of any nature.

 

Section 6.12 Enforcement. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each of the Parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any court in the State of Texas, this being in addition to any other remedy
to which such Party is entitled at law or in equity. Each of the Parties hereby
further waives (a) any defense in any action for specific performance that a
remedy at law would be adequate and (b) any requirement under any law to post
security as a prerequisite to obtaining equitable relief.

 

Section 6.13 Defined Terms.

 

(a) “Affiliate” of a Person means any other Person that directly or indirectly,
is controlled by, or is under common control with, such Person. The term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

(b) “Person” means an individual or an association corporation, joint venture,
Governmental Authority, limited liability company, partnership, trust,
unincorporated organization or other entity.

 

[Signature page follows.]

 

 Page 10 of 11 

 

 

IN WITNESS WHEREOF, the Parties have by duly authorized persons executed this
Asset Purchase Agreement as of the date first written above.

 

  Quantum Materials Corporation         By: /S/ Stephen B. Squires   Name:
Stephen Squires   Title: President and CEO         Address for Notices:        
3055 Hunter Road  



Attn:

San Marcos, Texas 78666

Stephen Squires

  Email: ssquires@qmcdots.com         Capstan Platform, Inc.       By /S/ Roy
Truitt   Name: Capstan Platform, Inc   Title: Board Member         Address for
Notices:   401 Congress, Suite 1540, Austin TX 78701           Attn:     Email:
 

 

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

 

 

SCHEDLE 1.1

PURCHASED ASSETS

 

The Capstan Trust Platform and all assets, business, claims and rights (of every
character, description, kind and nature, whether personal, real or mixed,
whether tangible or intangible, whether accrued, contingent or otherwise, and
wherever situated) arising from, in connection with or related to the Capstan
Trust Platform, together with all rights and privileges associated with such
assets, including in object and source code form, and including all past,
current and in development releases and versions. The Capstan Trust Platform is
described on the attached “Overview.”

 

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

 

 

EXHIBIT A

 

BILL OF SALE

 

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

 

 

BILL OF SALE

 

THIS BILL OF SALE (this “Bill of Sale”) is made as of August 6, 2019 by and
between Quantum Materials Corporation, a Nevada corporation (the “Buyer”), and
Capstan Platform, Inc., a Delaware corporation (the “Seller”).

 

WHEREAS, reference is made to that certain Asset Purchase Agreement, dated as of
the date hereof (the “Agreement”), by and between the Buyer and the Seller.

 

WHEREAS, pursuant to the Agreement, the Seller has agreed to execute and deliver
this Bill of Sale for the purpose of transferring to and vesting in the Buyer
title to the Purchased Assets as set forth herein.

 

Section 1. Conveyance.

 

(a) Transfer. The Seller does hereby assign, convey, deliver, sell and transfer
to the Buyer all of the Seller’s right, title and interest, direct or indirect,
in and to the Purchased Assets, free and clear of all Encumbrances, to have and
to hold the Purchased Assets by the Buyer, its successors and assigns, for its
and their own use.

 

(b) Transfer Power. The Seller hereby constitutes and appoints the Buyer and its
successors and assigns, as the Seller’s true and lawful attorney, with full
power of substitution, in the Seller’s name and stead, on behalf of and for the
benefit of the Buyer and its successors and assigns, to demand and receive any
and all of the Purchased Assets and to give receipts and releases for and in
respect of the Purchased Assets, or any part thereof, and from time to time to
institute and prosecute in the Seller’s name, for the benefit of the Buyer and
its successors and assigns, any and all proceedings at law, in equity or
otherwise, which the Buyer and its successors and assigns, reasonably may
require for the collection or reduction to possession of any of the Purchased
Assets.

 

Section 2. Relation to Agreement. This Bill of Sale documents the assignment,
conveyance, delivery, sale and transfer contemplated by the Agreement and is
subject to all of the conditions, provisions and terms thereof. Nothing in this
Bill of Sale shall constitute a waiver of, expansion of or limitation upon any
of the Seller’s or the Buyer’s rights and remedies under the Agreement and, in
the case of any conflict between the terms of the Agreement and this Bill of
Sale, the Agreement shall govern.

 

Section 3. Successors and Assigns. This Bill of Sale shall be binding upon the
Seller and their successors and permitted assigns and shall inure to the benefit
of the Buyer and its successors and assigns.

 

Section 4. Governing Law. This Bill of Sale and any dispute arising from the
performance or breach hereof shall be governed by and construed and enforced in
accordance with the laws of the State of Texas without reference to conflicts of
laws principles.

 

Section 5. Defined Terms. Capitalized terms used but not defined in this Bill of
Sale shall have the meanings set forth in the Agreement.

 

[Signature page follows.]

 

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

 

 

IN WITNESS WHEREOF, the Seller has executed this Bill of Sale as of the date
first written above.

 

  Capstan Platform, Inc.         By: /S/ Roy Truitt   Name: Roy Truitt   Title:
Board Member

 

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

 

 